Citation Nr: 0700420	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date than December 9, 
2003, for an evaluation of 100 percent for service connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than July 30, 
2003, for grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	James Harris, Attorney at Law


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 through June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an earlier effective date than 
December 9, 2003, for an evaluation of 100 percent for 
service connected post-traumatic stress disorder (PTSD), as 
well as an earlier effective date for the initial grant of 
service connection for PTSD.

A remand is required in order to afford the veteran a Travel 
Board hearing. The March 2005 substantive appeal (VA Form 9) 
requested such a hearing, and the veteran was notified in 
September 2006 of a hearing scheduled for October 2006.  
According to the veteran's November 2006 Motion for a New 
hearing date, he arrived and the hearing had been cancelled 
without any prior notice to the veteran or his 
representative.  In December 2006, the undersigned granted 
the Motion for a New Hearing Date.  As such, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



